Dissenting Opinion by
Mr. Justice W illiams.
This appeal should be quashed for two unanswerable reasons. First, no appeal is given by the statute under which the proceeding was conducted. If it be conceded that a common law certiorari might properly issue, yet it would bring up nothing but the record and the record proper discloses no irregularity. But second, if an appeal was given no final order has yet been made from which an appeal will lie. The order complained of is in these words: “ It is therefore ordered that he answer the question unless there be other sufficient reasons for not answering.” This was not a final order. It left an open door before the defendant. It afforded him opportunity to be further heard before an attachment could be awarded or a commitment directed. No appeal lies from such an interlocutory order. A simple statement of the situation shows our duty so plainly that no amount' of argument could make it clearer. The appeal should be quashed and the defendant remitted to the forum he has so hastily fled, for his own final answer and a final order of the court.
Mb. Justice McCollum: I concur in the foregoing dissent.